DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/31/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 18 and 24 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-24
Withdrawn claims: None
Previously cancelled claims: 25-32
Newly cancelled claims: None
Amended claims: 1-4, 8, 18, and 24
New claims: 33
Claims currently under consideration: 1-24 and 33
Currently rejected claims: 1-24 and 33
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsson et al. (U.S. 10,364,450 B2).
Regarding claims 1 and 20-23, Olsson et al. discloses a sweetener composition comprising a sensory modifying amount (C39, L37-L49; C40, L5-L12) of each individual claimed compound (C5, L18-L21): SG201 (C7, L4-L35; Fig. 7D, #26), SG202 (C12, L31-L55; Fig. 7E, #14), SG203 (C7, L36-L65; Fig. 7E, #22), and SG204 (C11, L32-L62; Fig. 7D, #11). Olsson et al. further discloses that a mixture of steviol glycosides may be produced (C39, L52-
As for claim 2, Olsson et al. discloses the compositions comprising one or more of SG201-204 plus Reb M and Reb D (C39, L42-L43, L53-L58).
As for claim 3, Olsson et al. discloses the composition as comprising Reb M (C41, L15-L16) and/or Reb D (C40, L66-L67).
As for claim 4, Olsson et al. discloses the composition as comprising Reb A (C40, L52-L53).
As for claim 5, Olsson et al. discloses the steviol glycosides enhance the sweetness of a composition (C39, L37-L39), which would include SG201-SG204.
As for claim 6, Olsson et al. discloses that the composition may include any of the isolated components (C5, L18-L21), such that isolating SG201 would result in the omission of SG202-204. Such a composition would result in at least one of the compounds SG202-SG204 being in an amount that has a sucrose equivalent of less than 1.5 (i.e., zero).
As for claim 7, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a 
As for claim 8, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a concentration of 1-10% by weight, which anticipates the claimed range of 0.5-10% by weight of a total amount of steviol glycosides in the composition.
As for claim 9, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount greater than any other compound, including SG201-204.
As for claim 10, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol 
As for claim 11, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount of 20-200 times greater than any other compound, including SG201-204 (e.g., 99% Reb D and 1% any other compound).
As for claim 12, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D 
As for claim 13, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides, which anticipates the claimed range of 92.5% by weight or greater of a total amount of steviol glycosides in the composition.
As for claim 14, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58). Olsson et al. thus effectively discloses the composition as having a steviol glycoside concentration of at least 95%.
As for claim 15, Olsson et al. discloses a composition having a total steviol glycoside concentration in the range of 0.05-5 g/L (specifically, about 1-7,000 mg/L, or 0.001-7 g/L) (C38, L50-L54).
As for claim 16, Olsson et al. discloses a composition as having a total steviol glycoside amount in the range of 50-1000 ppm (C41, L1-L4).
As for claim 17, Olsson et al. discloses the composition as being in a beverage (C39, L42-L44).
As for claim 24, Olsson et al. discloses a composition as having a total steviol glycoside amount in the range of 400-10,000 ppm (C41, L1-L4).
Claim Rejections - 35 USC § 103
Claims 18, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S. 10,364,450 B2).
Regarding claim 18, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.05-50 g/L would be obvious to a skilled practitioner.
As for claim 19, Olsson et al. discloses the composition of claim 17, but does not specifically disclose the concentration for one of SG201-204 as being in an amount of 0.001 g/L to 0.1 g/L. However, the reference does disclose an aqueous solution comprising steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54). A skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.001-0.1 g/L would be obvious to a skilled practitioner.
Regarding claim 33, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-.
Double Patenting
Claims 1-4, 7-11, 17, 18, 20-24, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10 and 11 of copending Application No. 16/310,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application merely require the presence of one of SG201-204 and Reb D/Reb M in various concentrations in various sweetener compositions and the claims of the ‘746 application also requires various comparable sweetener compositions comprising SG201-204 in various concentrations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 18 and 24 based on amendments to the claims. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(2) of claims 1-17 and 20-24 over Olsson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the claimed steviol glycoside mixture should not be considered anticipated by Olsson et al., since the reference allegedly does not teach that one of SG201-204 
However, Examiner maintains that the claims are anticipated for the reasons detailed in the claim rejections. Specifically, Olsson et al. discloses all of SG201 (C7, L4-L35; Fig. 7D, #26), SG202 (C12, L31-L55; Fig. 7E, #14), SG203 (C7, L36-L65; Fig. 7E, #22), and SG204 (C11, L32-L62; Fig. 7D, #11). Olsson et al. teaches that the compounds may be isolated (C5, L18-L21; C39, L52-L58) and incorporated into food products (C40, L5-L12). Olsson et al. then discloses that a composition may comprise Reb A in an amount of 90-99% by weight (C40, L52-L53), where the remainder would be a combined steviol glycoside (C39, L52-L58), such as SG201-SG204. Such a combination would render the combined steviol glycoside to be in an amount of 1-10% by weight. The statement in Olsson et al. that the 90-99 wt. % Reb A contains an “undetectable amount of stevia plant-derived contaminants” (C40, L53-L54) does not refer to combined steviol glycosides, because (i) the components are clearly described as being “undetectable” (i.e., present in amounts below a detection threshold) and (ii) the components are described as being “contaminants” (which would not apply to isolated and added steviol glycosides). Examiner thus maintains that the disclosure of Olsson et al. is adequate to anticipate the present claims.
The rejections of claims 1-17 and 20-24 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 18 and 19 over Olsson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant reasserted that the rejection of parent claim 1 in view of Olsson et al. is deficient and further argued generally that Olsson et al. does not provide adequate instruction to render the claims obvious (Applicant’s Remarks, p. 9, ¶8 – p. 10, ¶2).
However, Examiner maintains that no such deficiency exists in the rejection of parent claim 1. As for the obviousness rejections, Applicant’s arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments are thus insufficient and consequently unpersuasive.
The rejections of claims 18 and 19 have been maintained herein.
Double Patenting: Applicant noted the provisional double patenting rejections and deferred responding to the rejections until allowable subject matter may be identified.
The provisional double patenting rejections of claims 1-4, 7-11, 17, 18, and 20-24 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-24 and 33 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793